859 F.2d 1232
Helen GUERCIO, Plaintiff-Appellant,v.George BRODY and John Feikens, Defendants-Appellees.
No. 85-1716.
United States Court of Appeals,Sixth Circuit.
March 2, 1988.

Before LIVELY, Chief Judge, and ENGEL, KEITH, MERRITT, KENNEDY, MARTIN, JONES, KRUPANSKY, WELLFORD, MILBURN, GUY, NELSON, RYAN, BOGGS and NORRIS, Circuit Judges.

ORDER

1
On July 17, 1987, the court entered an order in this case noting that a majority of the judges in regular active service had voted for rehearing en banc of this appeal as to Appellee, John Feikens only.  The order went on to state, reciting Sixth Circuit Rule 14, that the previous opinion and judgment of this court as to Appellee John Feikens was vacated and the mandate stayed, with the Feikens portion of the case restored to the active docket as a pending appeal.  823 F.2d 166.


2
On January 12, 1988, the Supreme Court of the United States issued its decision in Forrester, petitioner v. Howard Lee White, respondent, --- U.S. ----, 108 S. Ct. 538, 98 L. Ed. 2d 555 (1988).  Upon consideration of the decision of the Supreme Court this court vacates its order of July 17, 1987, above referred to, and reinstates its decision in this action filed April 1, 1987, 814 F.2d 1115.    That decision reversed the judgment of the district court and remanded the case for further proceedings.  In that decision, this court noted that the district court had considered only the defense of absolute immunity, a ruling which we reversed, and had not considered other issues presented in the case.  We noted specifically that the district court had not considered the doctrine of qualified immunity although it had been put forward as an alternate defense.


3
Upon this remand the district court will consider the entire case in light of the Supreme Court's decision in Forrester v. White and consider the remaining issues in light of Forrester v. White and this court's reinstated decision of April 1, 1987.


4
WELLFORD, Circuit Judge, opposes remanding this case to the district court.